Exhibit 10.25

TherapeuticsMD, Inc. (the “Company”)

NOMINATING AND CORPORATE GOVERNANCE
COMMITTEE CHARTER

Purpose

The purpose of the Nominating and Corporate Governance Committee (the
“Committee”) shall be as follows:

  1. To select, or recommend to the Board of Directors for selection, the
individuals to stand for election as directors at the annual meeting of
stockholders or, if applicable, a special meeting of stockholders.

 

  2. To oversee the selection and composition of committees of the Board of
Directors and, as applicable, oversee management continuity planning processes.

The Board of Directors shall determine whether the Committee shall make
determinations as a Committee or shall make recommendations to the Board of
Directors.

Composition

The Committee shall consist of two or more members of the Board of Directors,
each of whom is determined by the Board of Directors to be “independent” in
accordance with the rules of the NYSE MKT.

To the extent the Committee consists of at least three members, one director who
is not independent under NYSE MKT’s rules may be appointed to the Committee,
subject to the following:

  · the director is not a current officer or employee, or an immediate family
member of such officer or employee, of the Company;

 

  · the Board of Directors, under exceptional and limited circumstances,
determines that such individual’s membership on the Committee is required by the
best interests of the Company and its stockholders;

 

  · the Company discloses in the proxy statement for the next annual meeting
subsequent to such determination (or in its Form 10-K if the Company does not
file a proxy statement) the nature of the relationship and the reasons for that
determination; and

 

  · such person does not serve under this exception for more than two years.

Notwithstanding the foregoing, under no circumstances shall the Committee
consist of more than one non-independent director.



 

 


Appointment and Removal

The members of the Committee shall be appointed by the Board of Directors. Each
member shall serve until such member’s successor is duly elected and qualified
or until such member’s earlier resignation or removal. The members of the
Committee may be removed, with or without cause, by a majority vote of the Board
of Directors.

Chairman

Unless a Chairman is elected by the full Board of Directors, the members of the
Committee shall designate a Chairman by majority vote of the full Committee
membership. The Chairman will chair all regular sessions of the Committee and
set the agendas for Committee meetings.

Delegation to Subcommittees

In fulfilling its responsibilities, the Committee shall be entitled to delegate
any or all of its responsibilities to a subcommittee of the Committee.

Meetings

The Committee shall meet as frequently as circumstances dictate. The Chairman of
the Committee or a majority of the members of the Committee may call meetings of
the Committee. Any one or more of the members of the Committee may participate
in a meeting of the Committee by means of conference call or similar
communication device by means of which all persons participating in the meeting
can hear each other.

All non-management directors who are not members of the Committee may attend
meetings of the Committee, but may not vote. In addition, the Committee may
invite to its meetings any director, member of management of the Company, and
such other persons as it deems appropriate in order to carry out its
responsibilities. The Committee may also exclude from its meetings any persons
it deems appropriate.

Duties and Responsibilities

The Committee shall carry out the duties and responsibilities set forth below.
These functions should serve as a guide with the understanding that the
Committee may determine to carry out additional functions and adopt additional
policies and procedures as may be appropriate in light of changing business,
legislative, regulatory, legal, or other conditions. The Committee shall also
carry out any other responsibilities and duties delegated to it by the Board of
Directors from time to time related to the purposes of the Committee outlined in
this Charter.

In discharging its oversight role, the Committee is empowered to study or
investigate any matter of interest or concern that the Committee deems
appropriate and shall have the sole authority, without seeking Board approval,
to retain outside counsel or other advisors for this purpose, including the sole
authority to approve the fees payable to such counsel or advisors and any other
terms of retention.

2

 

 

Board Selection, Composition, and Evaluation

  1. Establish criteria for the selection of new directors to serve on the Board
of Directors.

 

  2. Identify individuals believed to be qualified as candidates to serve on the
Board of Directors and select, or recommend that the Board of Directors select,
the candidates for all directorships to be filled by the Board of Directors or
by the stockholders at an annual or special meeting. In identifying candidates
for membership on the Board of Directors, the Committee shall take into account
all factors it considers appropriate, which may include strength of character,
mature judgment, career specialization, relevant technical skills, diversity,
and the extent to which the candidate would fill a present need on the Board of
Directors.

 

  3. Review and make recommendations to the full Board of Directors, or
determine, whether members of the Board should stand for re-election and
consider matters relating to the retirement of Board members, including term
limits or age caps.

 

  4. In the case of a vacancy on the Board of Directors, including a vacancy
created by an increase in the size of the Board, recommend to the Board of
Directors an individual to fill the vacancy either through appointment by the
Board of Directors or through election by the stockholders, and, if applicable,
the class of directors in which the individual should serve.

 

  5. Conduct all necessary and appropriate inquiries into the backgrounds and
qualifications of possible candidates. In that connection, the Committee shall
have sole authority to retain and to terminate any search firm to be used to
assist in identifying candidates to serve as directors of the Company, including
sole authority to approve the fees payable to such search firm and any other
terms of retention.

 

  6. Consider questions of independence and possible conflicts of interest of
members of the Board of Directors and executive officers.

 

  7. Review and make recommendations, as the Committee deems appropriate,
regarding the composition and size of the Board of Directors in order to ensure
the Board has the requisite expertise and its membership consists of persons
with sufficiently diverse and independent backgrounds.

 

  8. Oversee the evaluation, at least annually, and as circumstances otherwise
dictate, of the Board of Directors and management.

Committee Selection and Composition

  9. Recommend members of the Board of Directors to serve or fill vacancies on
the committees of the Board, giving consideration to the criteria for service on
each committee as set forth in the charter for such committee, as well as to any
other factors the Committee deems relevant, and when appropriate, make
recommendations regarding the removal of any member of any committee.

 

3

 

 



  10. Recommend members of the Board of Directors to serve as the Chair of the
committees of the Board of Directors.

 

  11. Establish, monitor, and recommend the purpose, structure, and operations
of the various committees of the Board of Directors; the qualifications and
criteria for membership on each committee of the Board; the appointment and
removal of members of committees of the Board of Directors; the structure and
operations of the committees of the Board of Directors, including authority to
delegate to subcommittees; and as circumstances dictate, make any
recommendations regarding periodic rotation of directors among the committees
and impose any term limitations of service on any Board committee.

 

  12. Periodically review the charter and composition of each committee of the
Board of Directors and make recommendations to the Board for the creation of
additional committees or the elimination of Board committees.

Continuity / Succession Planning Process

  13. Oversee and approve the management continuity planning process. Review and
evaluate the succession plans relating to the Chief Executive Officer and other
executive officer positions and make recommendations to the Board of Directors
with respect to the selection of individuals to occupy these positions.

Reports

  14. Report regularly to the Board of Directors (a) following meetings of the
Committee, (b) with respect to such matters as are relevant to the Committee’s
discharge of its responsibilities, and (c) with respect to such recommendations
as the Committee may deem appropriate. The report to the Board of Directors may
take the form of an oral report by the Chairman or any other member of the
Committee designated by the Committee to make such report.

 

  15. Assist management in the preparation of the disclosure in the Company’s
annual proxy statement regarding the operations of the Committee.

 

  16. Maintain minutes or other records of meetings and activities of the
Committee.

 

  17. Receive comments from all directors and report annually to the Board of
Directors with an assessment of the Boards’ performance, to be discussed with
the full Board following the end of each fiscal year.

Corporate Governance. To the extent deemed appropriate by the Board of Directors
and the Committee, the Committee will do as follows:

  18. Consider the adequacy of the articles of incorporation and by-laws of the
Company and recommend to the Board of Directors, as conditions dictate, that it
propose amendments to the articles of incorporation and by-laws for
consideration by the stockholders.

4



 

 



  19. Develop and recommend to the Board of Directors a set of corporate
governance guidelines applicable to the Company and keep abreast of developments
with regard to corporate governance to enable the Committee to make
recommendations to the Board of Directors in light of such developments as may
be appropriate.

 

  20. Consider policies relating to meetings of the Board of Directors. This
consideration may include meeting schedules and locations, meeting agendas, and
procedures for delivery of materials in advance of meetings.

 

  21. Review and reassess, at least annually, the adequacy of the corporate
governance guidelines and recommend any changes to the Board of Directors.

 

5

--------------------------------------------------------------------------------

